 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                          FRESNO DIVISION

 9   MICHAEL ANDRADE VASQUEZ,                       Case No. 1:18-cv-01042-EPG
10                 Plaintiff,                       ORDER FOR THE AWARD OF ATTORNEY
11                                                  FEES UNDER THE EQUAL ACCESS TO
                           v.                       JUSTICE ACT (EAJA) , 28 U.S.C. § 2412(d)
12
     ANDREW SAUL, Commissioner of                   (ECF No. 25)
13   Social Security,
14                 Defendant.
15

16          Pursuant to the stipulation of the parties for the award of attorney fees under the Equal Access
17   to Justice Act (“EAJA”), 28 U.S.C. § 2412(d) (ECF No. 25),
18          IT IS ORDERED that Plaintiff shall be awarded attorney fees in the amount of SIX
19   THOUSAND SEVEN HUNDRED THIRTY-SEVEN DOLLARS AND 21/100, ($6,737.21) under the
20   EAJA, subject to the terms of the above-referenced stipulation, including any offset allowed under the
21   United States Department of the Treasury’s Offset Program pursuant to Astrue v. Ratliff, 130 S.Ct.
22   2521 (2010). Any payment shall be delivered to Plaintiff’s counsel.
23
     IT IS SO ORDERED.
24

25      Dated:     September 6, 2019                          /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
